GIEGERICH, J.
The plaintiff sold to the defendants certain hose upon the guaranty that “it will pass inspection of the fire department and underwriters.” It appears from the uncontradicted evidence of witnesses called for the defense that the fire department could not approve the hose, because it failed to conform to certain of its requirements; but the plaintiff insists that the defendants are nevertheless liable, because the hose had not been officially rejected by such department after .a proper test made. We cannot, however, yield our assent to this contention, since it would have been an idle ceremony to request such department to pass upon goods purchased by private citizens for their own use, and which the undisputed evidence shows could not, under its rules and regulations, be approved. The defendants, under the terms of the sale, as we construe them, were entitled to hose that would meet all the requirements of the fire department and the underwriters, which is only another way of saying such hose as would pass their inspection. If they had nominal requirements, which were not enforced, it was for the plaintiff to show that fact. Inasmuch as hose of the description called for was not proven to have been delivered, the judgment was erroneous, and must be reversed, with costs to the appellants to abide the event.
Judgment reversed, and new trial ordered, with costs to the appellants to abide the event. All concur.